Sternhagen,
dissenting: It seems to me that the amount received or accrued in a year for the bags is among the company’s gross receipts and this is reduced by the amount paid out or definitely incurred by way of “refund.” The apparent distortions of one year are equalized in the next if the accounting is uniform and consistent. There is no legal justification for measuring income upon an estimate of the percentage of bags likely to be returned or the probable amount likely to be refunded, even if the estimate be based on testimony of actual past experience.
Teammell, Van Fossan, and Murdock agree with this dissent.